United States Court of Appeals
                           For the Eighth Circuit
                       ___________________________

                               No. 13-3463
                       ___________________________

                                   Brian Hughes

                      lllllllllllllllllllll Plaintiff - Appellant

                                          v.

   James Banks, Warden, North Central Unit, ADC; Darryl Golden, Assistant
 Warden, North Central Unit, ADC; Curtis Meizner, Major, North Central Unit,
ADC; Ronald Gillihan, Captain, North Central Unit, ADC; Eddie Selvey, Captain,
 North Central Unit, ADC; David Beaty, Lt., North Central Unit, ADC; Marvin
  Baird, Lt., North Central Unit, ADC; William Truax, Sgt., North Central Unit,
  ADC; Stanley Robinson, Sgt., North Central Unit, ADC; Diane Peppers, Sgt.,
 North Central Unit, ADC; Chester Pool, Sgt., North Central Unit, ADC; Patrick
  Miller, Sgt., North Central Unit, ADC; Ronald Klein, Corporal, North Central
    Unit, ADC; Edward Yarnell, Corporal, North Central Unit, ADC; Clinton
 Johnson, Corporal, North Central Unit, ADC (originally sued as C.E. Johnson);
Sam Guiltner, Corporal, North Central Unit, ADC; Stephen Gill, Corporal, North
   Central Unit, ADC (originally sued as Steven Gill); Larry Norris, Director,
Arkansas Department of Correction; Ray Hobbs, Chief Deputy Director, Arkansas
   Department of Correction; Larry May, Manager, North Central Unit, ADC

                     lllllllllllllllllllll Defendants - Appellees
                                      ____________

                    Appeal from United States District Court
                for the Eastern District of Arkansas - Batesville
                                 ____________

                            Submitted: June 27, 2014
                              Filed: July 2, 2014
                                    [Unpublished]
                                    ____________

Before GRUENDER, BOWMAN, and SHEPHERD, Circuit Judges.
                       ____________

PER CURIAM.

       In this action asserting that prison officials violated his federally protected
rights based on his race and religion, Arkansas inmate Brian Hughes appeals the
district court’s1 judgment entered upon an adverse jury verdict, and the denial of
postjudgment relief. Following careful review of the record before us, which does
not include a trial transcript, we agree with defendants that Hughes’s request for
declaratory relief under Religious Land Use and Institutionalized Persons Act, 42
U.S.C. § 2000cc-1(a)(1)-(2), was mooted by his transfer. See Smith v. Hundley, 190
F.3d 852, 855 (8th Cir.1999). We also conclude that Hughes did not establish an
abuse of discretion with regard to any discovery ruling, see In re Baycol Prods. Litig.,
596 F.3d 884, 888 (8th Cir. 2010) (standard of review); that he did not preserve a
claim of instructional error or otherwise establish the district court abused its
discretion, see Lopez v. Tyson Foods, Inc., 690 F.3d 869, 875-76 (8th Cir. 2012) (to
preserve alleged errors in jury instructions, party must make specific objection; if
preserved, jury-instruction challenges are reviewed for abuse of discretion); and that
his arguments concerning witness testimony cannot be meaningfully reviewed, see
Kelly v. Omaha Housing Authority, 721 F.3d 560, 562 (8th Cir. 2013) (appellant
must furnish reviewing court with all parts of proceedings below necessary for
determination of validity of any claimed error), cert. denied, 134 S. Ct. 1010 (2014);
Schmid v. United Bhd. of Carpenters, 827 F.2d 384, 386 (8th Cir.1987) (per curiam).



      1
       The Honorable J. Leon Holmes, United States District Judge for the Eastern
District of Arkansas.

                                          -2-
Accordingly, we affirm. See 8th Cir. R. 47B.
               ______________________________




                            -3-